DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: 
Line 2-3, “the seed treatment component particles” should read – the separated seed treatment component particles --.

Claim 22 is objected to because of the following informalities: 
Line 2-3, “reduced single, one piece body” should read – reduced single, solid one piece body --.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 11-13, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green [US 20040237615 A1 published on December 2, 2004].
(see Green p.2, para.0028, line 4; According to the invention, there is also provided a method of coating an agronomic carrier with a nutrient comprising: mixing a quantity of the agronomic carrier and a dry fine powder of the nutrient, see also Green p.2, para.0027, line 1-4; According to the invention, there is provided a fertilizer product comprising an agronomic carrier coated with a fine dry powder of a nutrient. The agronomic carrier may be selected from the group consisting of: seeds), 
the method comprising: providing a single, solid one-piece body, wherein the single, solid one-piece body has a selected mass and volume (see Green p.5, para.0071; Calcium Carbonate, Active Mineral, Lignite =25%, see also para.0076; Spout Junior Pellet Mill, and para.0079; 5/64 dies used to extrude pellets). In addition, it is an inherent nature that the die extrudes pellets with a selected mass and volume); 
reducing the single, solid one-piece body (see Green p.5, para.0080; Pellets crumbled (compressed) through 2x36 inch rollers); and
contacting the seeds with the reduced single, solid one-piece body (see Green p.11, para.0118, line 1-2; The coating was applied by commercial scale blenders, and p.6, para.0084, line 1-5; Thus, generally speaking, fertilizer (for example, pellets), seed or other materials are added to a blender. Powdered micronutrients are added to the blend (at any time in the process) at rates up to but not exceeding 1% of the total blend. The resulting blend is mixed for a minimum of 20 seconds resulting in an even distribution (coating) of the total blend).

Regarding claim 2 Green teaches, wherein the single, solid one-piece body comprises a plurality of seed treatment component particles compacted into the single, solid one-piece body (see Green see Green p.5, para.0071; Calcium Carbonate, Active Mineral, Lignite =25%, see also p.4, para.0052 line 9-10; biodegradable carriers are used in different combinations to provide a balance between the hardness of the pellet which provides integrity and reduces breaking when handling, and rapid break down and dispersion in the soil to make it crop available quickly. Calcium carbonate and lignin sulfonate are used depending upon the product produced as pellet hardeners and dispersing agents. These biodegradable products also provide a minimum amount of naturally occurring nutrients and minerals).


Regarding claim 8 Green teaches, wherein the seed treatment component particles comprises one or more types of minerals (see Green p.4, para.0052; biodegradable carriers are used in different combinations to provide a balance between the hardness of the pellet which provides integrity and reduces breaking when handling, and rapid break down and dispersion in the soil to make it crop available quickly. Calcium carbonate and lignin sulfonate are used depending upon the product produced as pellet hardeners and dispersing agents. These biodegradable products also provide a minimum amount of naturally occurring nutrients and minerals).

Regarding claim 9 Green teaches, wherein the single, solid one-piece body comprises at least one of talc, graphite, mica, silica, starches, clays, celluloses, sugars, surfactants, and combinations thereof (see Green p.5, para.0067, line 12-16; In addition, inert carriers such as limestone, clay or other products used as fillers in fertilizer or homogenous mixes of the above products may also be used as carriers, that is, may be coated with the dry fine nutrient powder as described herein).

Regarding claim 11 Green is silent about, wherein the single, solid one-piece body component is formed into particles through wet granulation or dry granulation (see Green para.0041, p.3, line 7-10; Specifically, the addition of a dispersing agent prevents clumping of the powder and allows water to encircle the granules of the powder, thereby promoting even dispersion of the pellet, see also Green para.0051, p.3, line 1-2, and p.4, line 1-2; part of the production process includes applying pressure or by other means known in the art crushing or breaking of finished pellets thereby producing pellets).

Regarding claim 12 Green teaches, wherein the single, solid one-piece body has the shape of a sheet, a briquette, a disc, a pellet, or a tablet (see Green p.6, para.0084, line 1-2; Thus, generally speaking, fertilizer (for example, pellets), seed or other materials are added to a blender).

Regarding claim 13 Green teaches, wherein the single, solid one-piece body is formed through compaction of particles, molding, aggregation, coagulation, or flocculation (see Green p.2, para.35, line 2-5; a method of producing a fertilizer pellet comprising: mixing at least one nutrient and a biodegradable carrier; heating the mixture; extruding pellets from the mixture; and compressing the pellets, thereby forming pellets).

Regarding claim 22 Green teaches, wherein said reducing the single, solid one-piece body and said contacting the seeds with the reduced single, one-piece body occur simultaneously (see Green p.6, para.0084, line 2-3; Powdered micronutrients are added to the blend (at any time in the process).

Regarding to claim 24 Green teaches, a treated seed produced according to the method of claim 1 (see claim 1 rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green [US 20040237615 A1 published on December 2, 2004]
Regarding claim 3 Green is silent about, wherein the plurality of seed treatment components particles are separated from one another after said reducing the single, solid one-piece body.
However, Green teaches the seeds being crumbled and added to the blender and that the resulting blend is of an even distribution (see Green p.5, para.0080; Pellets crumbled (compressed) through 2x36 inch rollers, and p.6, para.0084, line 1-5; Thus, generally speaking, fertilizer (for example, pellets), seed or other materials are added to a blender. Powdered micronutrients are added to the blend (at any time in the process) at rates up to but not exceeding 1% of the total blend. The resulting blend is mixed for a minimum of 20 seconds resulting in an even distribution (coating) of the total blend).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Green teaching to include the separation of different sized particles, since this would allow the pellets to achieve a uniform size, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.


However, Green teaches the particle size being small is advantageous for the feeding sites (see Green p.3, para.0043, line 18-20; The small particle size also increases the number of feeding sites or contact points for the root to absorb the nutrient).
In addition, the applicant’s specification did not disclose any criticality as to the component particle size. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Green teaching to include the component particles size from about 0.05 micrometer to about 100 micrometers, since this would allow the component particle size to be advantageously small, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14 Green teaches, wherein the compaction uses a pressure from about 4 kgf/cm2 to about 300 kgf/cm2 (See Green para.0051 p.3, line 1-2, and p.4, line 1-2; part of the production process includes applying pressure or by other means known in the art crushing or breaking of finished pellets thereby producing pellets).
However, the applicant’s specification did not disclose any criticality as to the specific range of exerted pressure of compaction. Hence, it would have been obvious to one having ordinary skill in the art before the effective filling date to use a pressure of about 4 kgf/cm2 to about 300 kgf/cm2, since this would allow for a specific desired method for preparing and coating the fertilizer pellets, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Green [US 20040237615 A1 published on December 2, 2004] in view of Obert [US 20020095864 A1 published on July 25, 2002].
Regarding claim 5 Green is silent about, wherein said reducing the single, solid one-piece body is performed in a seed treater.
Obert however teaches, wherein said reducing the single, solid one-piece body is performed in a seed treater (see Obert p.4, para.0031, line 1-4; The formulation may be applied to the seeds using conventional coating techniques and machines, such as fluidized bed techniques, the roller mill method, rotostatic seed treaters, and drum coaters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green reference to combine the teaching of Obert to include, wherein said reducing the single, solid one-piece body is performed in a seed treater in order to apply coating technique to the seeds. (see Obert p.4, para.0030, line 1-2).

Regarding claim 6 Green as modified by Obert (references to Green) teaches, wherein said reducing the single, solid one-piece body comprises applying mechanical energy to the single, solid one-piece body in the seed treater to break apart the single, solid one-piece body (see Green p.5, para.0080; Pellets crumbled (compressed) through 2x36 inch rollers).

(see Green p.5, para.0080; Pellets crumbled (compressed) through 2x36 inch rollers).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green [US 20040237615 A1 published on December 2, 2004] in view of Van Asbrouck [EP 2105045 A1 published on September 30, 2009).
Regarding claim 10 Green is silent about, wherein the single, solid one- piece body further comprises a binder, a finishing-agent promoter, or combinations thereof.
Asbrouck teaches, wherein the single, solid one- piece body further comprises a binder, a finishing-agent promoter, or combinations thereof (see Van Asbrouck col.6, para.0030, line 1-6; The capsule as used in aspects of the present invention may function as a seed coating, for instance, the capsule material may comprise a matrix polymer as a binder, loaded or coated with conventional seed coating agents, such as insecticides, herbicides, fungicides, and other beneficial chemicals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green reference to combine the teaching of Van Asbrouck to include, wherein the single, solid one- piece body further comprises a binder, a finishing-agent promoter, or combinations thereof so that the seed coating agent may be functional (see Van Asbrouck col.6, para.0030, line 1).

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Green [US 20040237615 A1 published on December 2, 2004] in view of Kolter [US 6046277 A published on April 4, 2000].

Kolter teaches, wherein the single, solid one-piece body comprises one or more biological agents, one or more agrochemicals, or combinations thereof (see Kolter col.1, line 6-9; The present invention relates to the use of redispersible polymer powders or polymer granules consisting of polyvinyl acetate and N-vinylpyrrolidone-containing polymers for coating pharmaceutical or agrochemical use forms).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Green reference to combine the teaching of Kolter to include wherein the single, solid one-piece body comprises one or more biological agents, one or more agrochemicals, or combinations thereof in order to control accurately the release of the active ingredient from the use form (see Kolter col.1, line 10-11).

Regarding claim 21 Green as modified by Kolter (references to Green) teaches, wherein the single, solid one-piece body comprises one or more agrochemicals including one or more of pesticide, fungicide, herbicide, insecticide, nematicide, and combinations thereof (see Green p.5, para.0068 line 1; It is of note that in one exemplary embodiment, the seeds are also coated with a fungicide). 

Regarding claim 19, Green is silent about, further comprising applying a liquid slurry including one or more biological agents, one or more agrochemicals, or combinations thereof.
Kolter teaches, further comprising applying a liquid slurry including one or more biological agents, one or more agrochemicals, or combinations thereof (see Kolter col.10 example; explaining how the pellets are used as liquid fertilizers that include one or more agrochemical agent, see further line 35; The coating process was carried out under the following conditions; and line 53, A uniform smooth coating was produced and line 54-59; The release rate of the active ingredients was determined in an elution apparatus. This was done by weighing 30 g of the carrier granules into a siphon vessel with sintered disk. 3750 g of water were pumped through the vessel in 24 h and collected. 124 mg of fenpropimorph and 18.5 mg of epoxiconazole were detected in the collected liquid).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Green [US 20040237615 A1 published on December 2, 2004] in view of Kolter [US 6046277 A published on April 4, 2000] and in further view of Smith [WO 2016209217 A1 published on December 29, 2016]
Regarding claim 20 Green as modified by Kolter is silence about, wherein the single, solid one-piece body comprises one or more biological agents including one or more of bacterium, fungus, beneficial nematode, virus, and combinations thereof.
Smith teaches, wherein the single, solid one-piece body comprises one or more biological agents including one or more of bacterium, fungus, beneficial nematode, virus, and combinations thereof (see Smith p.10, line 24-29; the terms "substance" and/or "seed-applied substance" include any composition applied to seeds prior to the seeds being planted (e.g., when the seed comes in contact with the soil in a field). The seed-applied substance(s) can include active ingredients, other substances, combinations of more than one active ingredient and/or other substances, and/or mixtures having one or more active ingredients and/or one or more other substances. See also Smith p.11, line 2-7; The active ingredients can include any past, present and/or future active ingredients and can be chemicals, biologicals, biostimulants, micronutrients and/or other compositions. Examples of some current potential active ingredients include clothianidin, ipconazole, trifloxystrobin, imidacloprid, metalaxyl, pyraclostrobin, bradyrhizobium, myclobutanil, thiamethoxam, abamectin, mefonoxam, fludioxonil, fipronil, azoxystrobin, cyantraniliprole, Rynaxypyr®, and the like).
(see Smith p.3, line 30-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MOHAMED ABOUKOURA/ Examiner, Art Unit 3643                                                      

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643